

117 HR 2220 IH: To amend title 40, United States Code, to modify the treatment of certain bargain-price options to purchase at less than fair market value, and for other purposes.
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2220IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mr. Guest (for himself, Mr. Webster of Florida, and Mr. Pence) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 40, United States Code, to modify the treatment of certain bargain-price options to purchase at less than fair market value, and for other purposes.1.Limitation on discounted purchase optionsSection 585 of title 40, United States Code, is amended by adding at the end the following:(d)Any bargain-price option to purchase at less than fair market value contained in any lease agreement entered into on or after January 1, 2021, pursuant to this section may be exercised only to the extent specifically provided for in subsequent appropriation Acts or other Acts of Congress..